BENSON, J.
Plaintiff moves to dismiss tbe appeal upon three grounds:
(a) That an order denying defendant’s motion to dismiss an appeal in the Circuit Court is not an appeal-able order.
(b) That an appeal cannot be prosecuted unless appellant files in this court a complete transcript of the evidence taken in the trial court.
(c) That defendant has not filed an undertaking on appeal.
1. Considering these in their order, we observe that the notice of appeal reads as follows:
“Please take'notice that the defendant above named hereby appeals from the whole of the certain judgment made and rendered in this action by said court on the 24th day of January, 1917, a copy of which judgment is hereto annexed.”
*438The judgment is a final one for the recovery of money, and the point raised by plaintiff is not supported by the record.
2. As regards the second ground, we are not aware of any statute compelling an appellant to bring up a transcript of the testimony and our attention is not called to any authority justifying such contention.
,3. Finally, it was settled in Miller v. State Industrial Accident Commission, 84 Or. 507 (159 Pac. 1150), that when the commission appeals, it is not required to file an undertaking.
The motion is therefore denied.
Motion to Dismiss Denied.
Reversed and remanded March 26, 1918.